El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 David Martínez fuá convicto de tener y ofrecer en venta leche adulterada. Su contención es que la “Ley proveyendo lo necesario para castigar la adulteración de leche y para otros fines,” (Leyes de 1925, pág. 558) es anticonstitucional porque trata de más de un asunto y porque el título no abarca el tener y ofrecer en venta leche adulterada. En apoyo de esta contención el apelante cita: 25 R.C.L. 866, See. *404110; Cooley, Constitutional Limitations (7*. Edición) pág. 212; People v, Friederich, 67 Colo. 69, 185 Pac. 657; St. Louis v. Wortman, 213 Mo. 131; State v. Persinger, 76 Mo. 1; Coremblum v. State, 113 S. E. 159 ; State v. Karking, 92 W. Va. 532; 115 S. E. 720; Smith v. State, 99 Tex. Cr. R. 114; 268 S.W. 742; Harrison v. State, 136 Tenn. 229, 188 S. W. 742; State v. Cumberland Club, 188 S. W. 213; State v. Barrett, 27 Kansas 213 y Albritton v. State, 82 Fla. 20, 89 So. 360.
En ausencia de algo más persuasivo no estamos prepa-rados por ahora para decir que la ley es inconstitucional.
El delito de tener leche adulterada para la venta u ofre-cerla en venta está íntimamente relacionado con él cielito de la adulteración misma. El fin de toda legislación penal es el de proveer una medida detersiva a la comisión del delito más bien que el de castigar al delincuente individual. El propósito de la “Ley proveyendo lo necesario para castigar la adulteración de leche” es el desalentar tal adulteración y no el de infligir castigo a los culpables de ese acto.
El traficante que tiene u ofrece en venta leche adulterada es prima fade responsable de la adulteración. Por tanto-la ley hace al traficante responsable del estado de la leche, haciendo que el venderla o el tenerla u ofrecerla en venta sea un delito menos grave.
Técnicamente la venta de leche adulterada o el tenerla u ofrecerla en venta es un delito separado y distinto. No obstante, la pena impuesta al traficante, independientemente de cualquier adulteración real hecha por él o de su complici-dad o conocimiento de la misma, tiende a corregir el mal que la legislatura intentó suprimir. Parecería inferirse que el castigo del traficante de leche adulterada es germano al asunto de. “Proveer lo necesario para castigar la adulteración de leche.” De todos modos, si ha de darse algún efecto a las palabras “y para otros fines” ellas son en verdad lo sufi-cientemente amplias para incluir el delito afín al otro.

Debe confirmarse la sentencia apelada.